PEARSON, Judge
(dissenting).
I do not think that RCP 1.330(a)(3) has the effect of abolishing the Dead Man’s Statute (§ 90.05, Fla.Stat.) in every case where the deposition of the deceased defendant has been taken by the plaintiff introducing the deposition into evidence. A pretrial deposition by an opponent often covers only so much of the case as the opponent wishes, and unless the deposition admits the cause of action the plaintiff ought not be able to use it to defeat the statute. The matter should rest on the question of whether the defendant has waived the statute.